                  Case 3:20-cv-02131-GPC-JLB Document 7 Filed 04/01/21 PageID.53 Page 1 of 2



                  1   OGLETREE, DEAKINS, NASH,
                      SMOAK & STEWART, P.C.
                  2   DAVID RAIZMAN, CA Bar No. 129407
                      david.raizman@ogletree.com
                  3   AMBER L. ROLLER, CA Bar No. 273354
                      amber.roller@ogletree.com
                  4   J. NICHOLAS MARFORI, CA Bar No. 311765
                      nicholas.marfori@ogletree.com
                  5   400 South Hope Street, Suite 1200
                      Los Angeles, California 90071
                  6   Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                  7
                      Attorneys for Defendant
                  8   SF Markets, LLC (erroneously named as
                      SPROUTS FARMERS MARKET, INC.)
                  9

              10                           UNITED STATES DISTRICT COURT
              11                        SOUTHERN DISTRICT OF CALIFORNIA
              12      Amber Gilles,                               Case No. 3:20-cv-02131-GPC-JLB
              13                 Plaintiff,                       DEFENDANT’S NOTICE OF
                                                                  MOTION AND MOTION TO
              14           v.                                     DISMISS PLAINTIFF’S
                                                                  COMPLAINT PURSUANT TO FED.
              15
                 Sprouts Farmers Market, Inc. and Does            R. CIV. PROC. RULE 12(B)(6)
              16 1 through 20, Inclusive,
                                                                  [Filed concurrently with Memorandum of
              17             Defendants.                          Points and Authorities and Request for
                                                                  Judicial Notice]
              18
                                                                  Date:         May 14, 2021
              19                                                  Time:         1:30 p.m.
                                                                  Place:        Courtroom 2D, 2nd Floor
              20
                                                                  Complaint Filed: October 30, 2020
              21                                                  Trial Date:       None
                                                                  District Judge: Hon. Gonzalo P. Curiel
              22                                                                    Courtroom 2D,
                                                                                    Schwartz
              23                                                  Magistrate Judge: Hon. Jill L. Burkhardt
                                                                                    Courtroom Suite 5140,
              24                                                                    Schwartz
              25

              26

              27

              28
                                                               1                   Case No. 3:20-cv-02131-GPC-JLB
                           DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
46344270_1.docx
                                           PURSUANT TO FED. R. CIV. PROC. RULE 12(B)(6)
                  Case 3:20-cv-02131-GPC-JLB Document 7 Filed 04/01/21 PageID.54 Page 2 of 2



                  1   TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                  2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AMBER GILLES AND
                  3   HER ATTORNEYS OF RECORD:
                  4

                  5         PLEASE TAKE NOTICE that, pursuant to Rule 12(b)(6) of the Federal
                  6   Rules of Civil Procedure, on May 14, 2021 at 1:30 p.m., or as soon after that as the
                  7   matter may be heard, before the Honorable Gonzalo P. Curiel in Courtroom 2D of
                  8   the above-entitled Court, located at 221 West Broadway, 2nd Floor, San Diego,
                  9   California 92101, defendant SF Markets, LLC (“Sprouts,” erroneously named as
              10      “Sprouts Farmers Market, Inc.”) will and hereby does move the Court for an Order
              11      dismissing the Complaint of plaintiff Amber Gilles for failure to state a claim upon
              12      which relief can be granted.
              13            This Motion is based on this Notice and the accompanying Memorandum of
              14      Points and Authorities, the Request for Judicial Notice, the record as a whole, and
              15      upon such further oral and documentary evidence and argument as may be presented
              16      at or before the time of the hearing.
              17                                              Respectfully submitted,
              18      DATED: April 1, 2021                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                              STEWART, P.C.
              19

              20
                                                              By: /s/ David Raizman
              21                                                  David Raizman
                                                                  Amber L. Roller
              22                                                  J. Nicholas Marfori
              23                                              Attorneys for Defendant
                                                              SF Markets, LLC (erroneously named as
              24                                              SPROUTS FARMERS MARKET, INC.)
              25                                                                                         46344270.1

              26

              27

              28
                                                                2                   Case No. 3:20-cv-02131-GPC-JLB
                            DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
46344270_1.docx
                                            PURSUANT TO FED. R. CIV. PROC. RULE 12(B)(6)
